Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 12-16 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
Claim 12 recites: A method of providing a right to use an image, comprising: 
obtaining, from a user, a selection of an image; 
providing a link or a location to where digital ledger data associated with the image may be retrieved; 
executing a smart contract stored as part of the digital ledger data; and 
providing access to the image upon the smart contract confirming authorization to access the image.
(Additional element(s) emphasized in bold)
The above claim describes a process of obtaining a selection of an image from a user, providing a location to where information associated with the image may be retrieved, determining whether the user is authorized to access the image, and providing access to the image upon authorization. Therefore, claim 12 is directed to the abstract idea of rights management for an image which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a link, digital ledger data, and “executing a smart contract” merely use a computer as a tool to perform an abstract idea. The use of a link, digital ledger data, and “executing a smart contract” do no more than generally link the abstract idea to a particular field of use, the use of “executing a smart contract” does not improve the functioning or performance of the processor/computer performing the method, and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a link, digital ledger data, and “executing a smart contract” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of a link, digital ledger data, and “executing a smart contract” do no more than generally link the abstract idea to a particular field of use, the use of “executing a smart contract” does not improve the functioning or performance of the processor/computer performing the method, and the use of a processor/computer does no more than use the processor/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of providing access rights to an image. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 13-16 do no more than describe further steps for purchasing rights/licensing for the image. Additionally, the additional elements of digital currency, bitcoin, and ether do no more than continue to generally link the abstract idea to a particular field of use. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2002/0033844; “Levy”) in view of Bhowmik et al. (NPL Cite No. 2, IDS filed 04/09/2020; “Bhowmik”).
Regarding claim 1, Levy discloses: An electronic device, comprising: a camera assembly configured to capture an image and to process the image to create an image file; a communications interface; and a processor configured to (Fig. 7, 0145-0158, 0206):
generate...data...providing rights to use or access the image based on a condition being satisfied, and image rights management information (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206);
transmit the...data using the communications interface, to a [database] (Fig. 8, 0022, 0036-0037, 0206);
and embed a pointer or link as a portion of data included within the image file, wherein the pointer or link provides a location to access the...data (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206).
Levy does not disclose: generate digital ledger data comprising a smart contract...;
transmit the digital ledger data using the communications interface, to a digital ledger network; and
wherein the pointer or link provides a location to access the digital ledger data.
However, in the same field of endeavor, Bhowmik discloses: generate digital ledger data comprising a smart contract providing rights to use or access the image based on a condition being satisfied, and image rights management information (Fig. 2, section III(B) "The transaction can be embedded with smart contracts and the public information. This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc.");
transmit the digital ledger data using the communications interface, to a digital ledger network (Fig. 2, section III(B) "Once the transaction is approved, the block is updated in the blockchain's permanent distributed ledger and recorded by every user in the network. The transaction can be embedded with smart contracts and the public information.");
and embed a pointer or link as a portion of data included within the image file, wherein the pointer or link provides a location to access the digital ledger data (Fig. 2, section III(A)(1) "Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string.", section III(B) "The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Levy by including a distributed ledger and smart contract as disclosed by Bhowmik. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 6 and 17, Levy discloses: A method and non-transitory computer-readable medium for tracking ownership information for an image, comprising: capturing image data using a camera assembly (Fig. 7, 0152, 0206);
processing the image data to generate an image file (Fig. 1, Fig. 6, 0038, 0045, 0142, 0206);
generating...data...and image rights management information associated with the image data (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206);
transmitting the...data to a [database] (Fig. 8, 0022, 0036-0037, 0206);
generating a pointer or a link to the...data (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206);
and embedding the pointer or the link in the image file (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206).
Levy does not teach: generating digital ledger data comprising a smart contract...;
transmitting the digital ledger data to a digital ledger network; and
generating a pointer or a link to the digital ledger data.
However, in the same field of endeavor, Bhowmik discloses: generating digital ledger data comprising a smart contract, and image rights management information associated with the image data (Fig. 2, section III(B) "The transaction can be embedded with smart contracts and the public information. This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc.");
transmitting the digital ledger data to a digital ledger network (Fig. 2, section III(B) "Once the transaction is approved, the block is updated in the blockchain's permanent distributed ledger and recorded by every user in the network. The transaction can be embedded with smart contracts and the public information.");
generating a pointer or a link to the digital ledger data (Fig. 2, section III(A)(1) "Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string.", section III(B) "The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).");
and embedding the pointer or the link in the image file (Fig. 2, section III(A)(1) "Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string.", section III(B) "The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 6 and 17 disclosed by Levy by including a digital ledger and smart contract as disclosed by Bhowmik. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 3 and 9, Levy in view of Bhowmik discloses all limitations of claims 1 and 6. Bhowmik further discloses: wherein the image rights management information comprises an identifier of an owner of the image file (Fig. 2, Fig. 4, section III(B) "This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc...The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
Regarding claims 4 and 10, Levy in view of Bhowmik discloses all limitations of claims 1 and 6. Bhowmik further discloses: wherein the image rights management information comprises an identifier of an account associated with an owner of the image file (Fig. 2, Fig. 4, section III(B) "This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc...The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
Regarding claims 5 and 11, Levy in view of Bhowmik discloses all limitations of claims 1 and 6. Levy further discloses: wherein the image rights management information comprises available rights and prices associated with a purchase of the available rights (0065, 0078-0081, 0097-0099, 0123).
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Bhowmik as applied to claims 1 and 6 above, and further in view of LeBeau et al. (US 2020/0143367; “LeBeau”).
Regarding claim 2, Levy in view of Bhowmik discloses all limitations of claim 1. 
Levy in view of Bhowmik does not disclose: wherein the smart contract is a portion of computer code.
However, in the same field of endeavor, LeBeau discloses: wherein the smart contract is a portion of computer code (0074, 0113-0118).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 disclosed by Levy in view of Bhowmik by including a smart contract comprising computer code as disclosed by LeBeau. One of ordinary skill in the art would have been motivated to make this modification to automate DRM and transaction processes (LeBeau 0062-0064).
Regarding claim 7, Levy in view of Bhowmik discloses all limitations of claim 1. Levy further discloses: receiving payment from a user based on the user purchasing a right to use the image (0065, 0097-0099)... 
Levy in view of Bhowmik does not disclose: ...and satisfying a condition of the smart contract.
However, in the same field of endeavor, LeBeau discloses: receiving payment from a user based on the user purchasing a right to use the image, and satisfying a condition of the smart contract (Fig. 8, 0074, 0113-0118, 0166-0171).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 disclosed by Levy in view of Bhowmik by including a smart contract as disclosed by LeBeau. One of ordinary skill in the art would have been motivated to make this modification to automate transaction processing (LeBeau 0062-0064).
Regarding claim 8, Levy in view of Bhowmik discloses all limitations of claim 1.
Levy in view of Bhowmik does not disclose: wherein the smart contract is a portion of code that provides rights to use the image, or access to the image, based on a receipt of payment.
However, in the same field of endeavor, LeBeau discloses: wherein the smart contract is a portion of code that provides rights to use the image, or access to the image, based on a receipt of payment (0074, 0113-0118).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 disclosed by Levy in view of Bhowmik by including a smart contract comprising computer code as disclosed by LeBeau. One of ordinary skill in the art would have been motivated to make this modification to automate DRM and transaction processes (LeBeau 0062-0064).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Bhowmik and LeBeau.
Regarding claim 12, Levy discloses: A method of providing a right to use an image, comprising: 
obtaining, from a user, a selection of an image (Fig. 1-4, 0048-0050, 0053-0055); and
providing a link or a location to where...data associated with the image may be retrieved (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206).
Levy does not disclose: providing a link or a location to where digital ledger data associated with the image may be retrieved;
However, in the same field of endeavor, Bhowmik discloses: providing a link or a location to where digital ledger data associated with the image may be retrieved (Fig. 2, section III(A)(1) "Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string.", section III(B) "The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).");
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 6 and 17 disclosed by Levy by including a digital ledger as disclosed by Bhowmik. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Levy nor Bhowmik disclose: executing a smart contract stored as part of the digital ledger data;
and providing access to the image upon the smart contract confirming authorization to access the image.
However, in the same field of endeavor, LeBeau discloses: executing a smart contract stored as part of the digital ledger data (Fig. 8, 0070-0071, 0074, 0113-0118, 0166-0171);
and providing access to the image upon the smart contract confirming authorization to access the image (Fig. 8, 0070-0071, 0074, 0113-0118, 0166-0171).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 disclosed by Levy in view of Bhowmik by including executing a smart contract to authorize access to the image as disclosed by LeBeau. One of ordinary skill in the art would have been motivated to make this modification to automate DRM and transaction processes (LeBeau 0062-0064).
Regarding claim 13, Levy in view of Bhowmik and LeBeau discloses all limitations of claim 12. LeBeau further discloses: providing purchase or licensing options before executing the smart contract (Fig. 8, 0070-0071, 0166-0167);
and receiving, from a user, authorization for a payment for a purchase or license of the image (Fig. 8, 0070-0071, 0170-0171).
Regarding claim 14 Levy in view of Bhowmik and LeBeau discloses all limitations of claim 13. LeBeau further discloses: wherein the payment is received using bitcoin (0023, 0026, 0071, 0167).
Regarding claim 15 Levy in view of Bhowmik and LeBeau discloses all limitations of claim 13. LeBeau further discloses: wherein the payment is received using digital currency (0023, 0026, 0071, 0167).
Regarding claim 16 Levy in view of Bhowmik and LeBeau discloses all limitations of claim 13. LeBeau further discloses: wherein the payment is received using Ether (0023, 0026, 0071, 0167).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. (US 2002/0001395) discloses systems an methods for embedding a link to metadata (e.g. rights information) into an image file.
Ramos et al. (US 2008/0049971) discloses systems and methods for embedding watermark links to usage rights and licensing information stored on external servers or databases.
Mintz et al. (US 2018/0314809) discloses systems and methods for generating and processing smart contracts containing licensing information for software entitlements on a blockchain.
Witherspoon (US 2019/0102163) discloses systems and methods for generating and processing smart contracts comprising access rules linked to digital content artifacts in a blockchain network.
Marion (US 2020/0380090) discloses systems and methods for distribution of digital media files via smart contracts comprising access rights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685